DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 11/13/2020, and 10/07/2020 have been considered.
Drawings
The drawings filed on 4/25/2019 are acceptable.

Specification
The abstract of the disclosure and the specification filed on 4/25/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10-12, 16, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Aleksov (WO 2018/236336).

    PNG
    media_image1.png
    442
    751
    media_image1.png
    Greyscale

Regarding claim 1, Aleksov discloses:
A multi-chip microelectronic package (550, page 9, line 17) comprising: 
a package substrate (502, ¶page 9 lines 20); 
a first die (504-A, column 9 line 19) physically coupled (bumps 507, page 9 line 20) with the package substrate (502), wherein the first die (504-A) includes a first radiative element (505-A, column 9 lines 23-24); and 
a second die (504-B) coupled (507) with the package substrate (502), wherein the second die has a second radiative element (505-B, column 9 lines 23-24) that is communicatively coupled with the first radiative element such that the first die may transmit an electromagnetic signal with a frequency of at least 20 gigahertz (GHz) (see column 9 line 24) from the first radiative element to the second radiative element.  
Regarding claim 3, Aleksov further discloses:
wherein the first radiative element (505-A) is located at an outer surface of the first die.  
Regarding claim 4, Aleksov further discloses:
The multi-chip microelectronic package of claim 1, wherein the first radiative element is located between two dielectric layers of the first die. 
Regarding claim 5, Aleksov further discloses:
wherein the first radiative element (505-A) is not physically coupled with the second radiative element (505-B).
Regarding claim 10, Aleksov further discloses:
An electronic device (550) comprising: 
a first die (504-A) with a first radiative element (505-A) that is to transmit an electromagnetic signal with a frequency of at least 20 gigahertz (GHz) (page 9 line 24); and 
a second die (504-B) with a second radiative element (505-B), wherein the second die is positioned adjacent to the first die and wherein the second radiative element is to receive the electromagnetic signal from the first die (page 9 lines 22-24).  
Regarding claim 11, Aleksov further discloses:
wherein the first die (505-A) and the second die (505-B) are coupled (507) with a package substrate (502).
Regarding claim 12, Aleksov further discloses:
the first die (505-A) is coupled (506) with the second die (505-B), and the second die is coupled (507) with a package substrate (502).

Regarding claim 16, Aleksov discloses:
A method of manufacturing a multi-chip microelectronic package, the method comprising:  19Attorney Docket No.: AB3040-GRDate of Transmission: XXXX 
coupling a first die (505-A) to a package substrate (502), wherein the first die has a first radiative element (505-A) that is to emit an electromagnetic signal with a frequency of at least 20 gigahertz (GHz); and
coupling a second die (504-B) to the package substrate (502) adjacent to the first die, wherein the second die (504-B) has a second radiative element (505-B) that is to receive the electromagnetic signal, and wherein the first radiative element and the second radiative element are not directly physically coupled with one another (figure 5B).
Regarding claim 17, Aleksov further discloses:
wherein: coupling the first die to the package substrate includes physically coupling (507) the first die directly to the package substrate (502); and 
coupling the second die (504-B) to the package substrate includes physically coupling (507) the second die directly to the package substrate (502). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksov.
Regarding claims 6-9, Aleksov does not disclose “The multi-chip microelectronic package of any of claims 1-4, wherein a face of the first die that is adjacent to the second die has a non-planar profile”, “wherein a face of the second die that is adjacent to the face of the first die has a non-planar profile”, “wherein the face of the first die includes one or more cavities”, or “wherein the face of the second die includes one or more protrusions that are to mate with the one or more cavities of the first die”.
However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case, a change in the shape of a face of the dies would not modify the function of such dies.  Therefore, the claimed limitations are considered met.
Regarding claims 13-15, Aleksov does not disclose the claimed limitations.  However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the radiative elements, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).  Therefore, the claimed limitations are considered met.
Regarding claims 19 and 20, Aleksov does not disclose the claimed frequencies.  However, However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  The method as disclosed by Aleksov can be followed to provide electromagnetic signals having the claimed frequencies.  Therefore, the claimed limitations are considered met. 
Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, he prior at does not disclose “wherein the first die is directly physically coupled with the package substrate, and the second die is directly physically coupled with the first die” in combination with the remaining claimed features.
Regarding claim 18, the prior art does not disclose “wherein coupling the second die to the package substrate includes physically coupling the second die to the first die such that the first die is positioned between the package substrate and the second die” in combination with the remaining claimed features.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899